On October 14, 1910, the following opinion was filed:
Per Ouriam.
On the reargument appellant vigorously urged that from the facts stated in the complaint it appeared that respondent was estopped from maintaining this action for the reason that it entered into the contract, exhibit 4, more than six months subsequent to the time the attachment was levied, and made no claim that the attachment constituted a breach of its contract.
As stated in the original opinion the filing of the attachment was the first step, but did not terminate in a judgment and sale until 1907, and we are unable to agree with appellant that the breach consisted alone in the filing of the attachment, and that the execution of exhibit 4 was a complete waiver. But, conceding that the attach*423ment proceedings vested in respondent the right of rescission, we do not now definitely determine whether that company waived or released its right of action by not acting and declaring a rescission within a reasonable time.
The decision is adhered to.